As filed with the Securities and Exchange Commission on July 30, UNITED STATES OF AMERICA Before the SECURITIES AND EXCHANGE COMMISSION In the matter of: Cash Account Trust Cash Management Portfolio Cash Reserve Fund, Inc. DWS Advisor Funds DWS Balanced Fund DWS Blue Chip Fund DWS Communications Fund, Inc. DWS Equity Trust DWS Equity 500 Index Portfolio DWS Global/International Fund, Inc. DWS High Income Series DWS Income Trust DWS Institutional Funds DWS International Fund, Inc. DWS Investment Trust DWS Investments VIT Funds DWS Investors Funds, Inc. DWS Money Funds DWS Money Market Trust DWS Municipal Trust DWS Mutual Funds, Inc. DWS Portfolio Trust DWS Securities Trust DWS State Tax-Free Income Series DWS State Tax Free Trust DWS Strategic Government Securities Fund DWS Strategic Income Fund DWS Target Date Series DWS Target Fund DWS Tax Free Trust DWS Technology Fund DWS Value Equity Trust DWS Value Series, Inc. DWS Variable Series I DWS Variable Series II Investors Cash Trust Tax-Exempt California Money Market Fund and Deutsche Investment Management Americas Inc. File No.812- APPLICATION FOR AN ORDER OF EXEMPTION PURSUANT TO SECTION 6(c) OF THE INVESTMENT COMPANY ACT OF 1940 (THE “1940 ACT”) FROM: (1) CERTAIN PROVISIONS OF SECTION 15(a) OF THE 1940 ACT AND RULE 18f-2 THEREUNDER, AND (2) CERTAIN DISCLOSURE REQUIREMENTS UNDER VARIOUS RULES AND FORMS. July 29, Sequentially Numbered Pages Page 1 of 39 Please direct all written and oral communications regarding this application to: Scott D. Hogan Deutsche Investment Management Americas Inc. Two International Place, 10th Floor Boston, Massachusetts 02108 Phone:(617) 295-3986 Fax:(617) 443-7059 With copies to: Caroline Pearson Deutsche Investment Management Americas Inc. Two International Place, 10th Floor Boston, Massachusetts 02108 Phone:(617) 295-2565 Fax:(617) 443-7059 David A. Sturms, Esq. Vedder Price P.C. 222 N. LaSalle Street Chicago, Illinois 60601 Phone:(312) 609-7589 Fax:(312) 609-5005 John Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Phone:(617) 951-7393 Fax:(617) 235-0040 I. INTRODUCTION Cash Account Trust, Cash Management Portfolio, Cash Reserve Fund, Inc., DWS Advisor Funds, DWS Balanced Fund, DWS Blue Chip Fund, DWS Communications Fund, Inc., DWS Equity Trust, DWS Equity 500 Index Portfolio, DWS Global/International Fund, Inc., DWS High Income Series, DWS Income Trust, DWS Institutional Funds, DWS International Fund, Inc., DWS Investment Trust, DWS Investments VIT Funds, DWS Investors Funds, Inc., DWS Money Funds, DWS Money Market Trust, DWS Municipal Trust, DWS Mutual Funds, Inc., DWS Portfolio Trust, DWS Securities Trust, DWS State Tax-Free Income Series, DWS State Tax Free Trust, DWS Strategic Government Securities Fund, DWS Strategic Income Fund, DWS Target Sequentially Numbered Pages Page 2 of 39 Date Series, DWS Target Fund, DWS Tax Free Trust, DWS Technology Fund, DWS Value Equity Trust, DWS Value Series, Inc., DWS Variable Series I, DWS Variable Series II, Investors Cash Trust and Tax-Exempt California Money Market Fund (each a “DWS Investment Company” and collectively, the “DWS Investment Companies”),1 each a registered open-end investment company that may offer one or more series of shares (each a “Series” and collectively, the “Series”)2 and Deutsche Investment Management Americas Inc. (the “Advisor” and together with the DWS Investment Companies, the “Applicants”), the investment adviser to each DWS Investment Company, hereby submit this application (the “Application”) to the Securities and Exchange Commission (the “Commission”) for an order of exemption pursuant to Section 6(c) of the Investment Company Act of 1940, as amended (the “1940 Act”). Applicants request an order exempting Applicants from Section 15(a) of the 1940 Act and Rule 18f-2 thereunder to permit the Advisor, subject to the approval of the board of trustees/directors of the DWS Investment Companies (the “Board”), to do the following without obtaining shareholder approval: (i) select certain investment sub-advisers (each a “Sub-Advisor” and collectively, the “Sub-Advisors”) to manage all or a portion of the assets of the Series pursuant to an investment sub-advisory agreement with the Sub-Advisor (each a “Sub-Advisory Agreement” and collectively, the “Sub-Advisory Agreements”); and (ii) materially amend Sub-Advisory Agreements with the Sub-Advisors.Applicants also apply for an order of the Commission under Section 6(c) of the 1940 Act exempting the Series from certain disclosure obligations under the 1 Cash Management Portfolio and DWS Equity 500 Index Portfolio are master funds (each a “Master Fund”) in a master-feeder structure pursuant to Section 12(d)(1)(E) of the 1940 Act.Certain Series may invest substantially all their assets into one of the Master Funds. 2 The term “Series” as used herein also includes the funds listed above that do not offer multiple series. Sequentially Numbered Pages Page 3 of 39 following rules and forms: (i) Item 19(a)(3) of Form N-1A; (ii) Items 22(c)(1)(ii), 22(c)(1)(iii), 22(c)(8), and 22(c)(9) of Schedule 14A under the Securities Exchange Act of 1934 (the “Exchange Act”); (iii) Item 48 of Form N-SAR; and (iv) Sections 6-07(2)(a), (b), and (c) of Regulation S-X. Applicants request that the relief sought herein apply to the named Applicants, as well as to any future Series and any other existing or future registered open-end management investment company or series thereof that is (i) advised by the Advisor or an entity controlling, controlled by or under common control with the Advisor; (ii) uses the management structure of this Application; and (iii) complies with the terms and conditions set forth herein (included in the term “Series”).The term “Advisor” includes (i) the Advisor, and (ii) any entity controlling, controlled by or under common control with, the Advisor. Applicants are seeking this exemption to enable the Advisor and the Board to obtain for each Series the services of one or more Sub-Advisors believed by the Advisor and the Board to be particularly well suited to manage all or a portion of the assets of a Series, and to make material amendments to Sub-Advisory Agreements believed by the Advisor and the Board to be appropriate, without the delay and expense of convening special meetings of shareholders.Under this multi-manager approach, the Advisor evaluates, allocates assets to and oversees the Sub-Advisors, and makes recommendations about their hiring, termination and replacement to the Board, at all times subject to the authority of the Board.In addition, Applicants are seeking relief from certain disclosure requirements concerning fees paid to Sub-Advisors. Sequentially Numbered Pages Page 4 of 39 For the reasons discussed below, Applicants believe that the requested relief is appropriate in the public interest and consistent with the protections and purposes fairly intended by the provisions of the 1940 Act.Applicants believe that without this relief, the DWS Investment Companies may be (i) precluded from promptly and timely hiring Sub-Advisors or materially amending Sub-Advisory Agreements, or (ii) subject to delays and additional expense of proxy solicitation when hiring Sub-Advisors or materially amending Sub-Advisor Agreements considered appropriate by the Advisor and the Board. II. BACKGROUND A. THE DWS INVESTMENT COMPANIES Each DWS Investment Company is organized as either a Massachusetts business trust, a New York master trust, or a Maryland corporation and is registered with the
